DETAILED ACTION

Claims 1-19 are allowed over the prior art of the record.

Reasons for Allowance
Angstrom (U.S. Patent Number 4669318), represents the best art of the record.  However, Angstrom fails to teach or suggest all the limitations of independent claims 1, or 18.
	Angstrom discloses an apparatus for dynamometer testing of motor vehicle and teaching a dynamometer test unit being configured to be connected to a wheel shaft of a vehicle, the dynamometer test unit comprising a power source having a stator and a rotor and being configured to apply torque to a wheel shaft of the vehicle.  The power source being carried by a stator support, and  means for measuring torque comprise an elongated elastic strip, which is connects the stator to the stator support.  However, Angstrom fails to tech, that the elastic strip being firmly secured in a manner such that it is subjected to homogenous tensile prestress in a longitudinal direction of the elastic strip.
	Therefore, the best prior art of the record neither teach nor fairly suggest the particulars of the dynamometer test unit as presented in the independent claims 1 and 18, with major emphasis being placed upon the provision of the arrangement of the elongated elastic strip to be  subjected to homogenous tensile prestress in a longitudinal direction of the elastic strip, in combination with other limitations of the said independent claims and their dependent ones.
	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Friday, July 15, 2022